DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 03 September 2020. Claims 1-10 are currently pending.
Drawings
	The drawings received on 03 September 2020 are accepted by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 15, it appears that the phrase “in the respective regions” should read “in respective regions.”
In line 17, it appears that the phrase “to the corresponding regions” should read “to corresponding regions.”
Claim 5 is objected to because of the following informality:
In line 4, it appears that the phrase “set the orientation of” should read “set an orientation of.”
Claim 1 is objected to because of the following informalities:
In line 15, it appears that the phrase “in the respective regions” should read “in respective regions.”
Claim 6 is objected to because of the following informalities:
In line 10, it appears that the phrase “in the region” should read “in a region.”
In lines 11-12, it appears that the phrase “to the corresponding regions” should read “to corresponding regions.”
Claim 7 is objected to because of the following informalities:
In line 4, it appears that the phrase “in the regions” should read “in regions.”
In line 5, it appears that the phrase “for the connection” should read “for a connection.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (U.S. Patent Application Publication 2016/0331223) in view of Baxter, III et al. (U.S. Patent 9,724,092).
Regarding claims 1 and 6, Imai discloses (as to part of claim 1) a laryngopharyngoscope retractor system (10) comprising a plurality of components (30, 40, 50, 401, 403) including a base frame (30) with a coupling region (35) and a spatula holder (50) that is adjustable in terms of position and orientation by way of adjusting screws (61, 63 and 65); a spatula (403) that is releasably fastenable in (i.e. in 51a) the spatula holder; two cheek holder adapters (40) that are releasably fastenable to (i.e. via 43) the base frame; and two cheek holders (401), each of which is releasably fastenable to (i.e. via 41a) a respective cheek holder adapter, wherein (as to part of claim 5) the plurality of components includes two components (30, 40, 50, 401, 403) to be connected to one another, wherein (as to part of claim 6) the system further comprises at least one auxiliary means adapter (250) that is releasably fastenable to (i.e. via 253) the base frame, and at least one auxiliary means (200) that is fastenable to (i.e. via 255) the at least one auxiliary adapter, wherein (as to part of claim 7) the system further comprises an auxiliary means adapter (109 and 250) provided for use with various auxiliary means (100 and 200), 
Imai disclose the claimed invention except for wherein (as to the remainder of claim 1) one or more of the base frame, the spatula holder, the spatula, the cheek holder adapter, and the cheek holder, in respective regions provided for the releasable connection to another one of the plurality of components, have a visible unique code that corresponds to corresponding regions on the other of the plurality of components, wherein (as to the remainder of claim 6) each of the at least one auxiliary means, in a region provided for the releasable connection, has a visible code corresponding to corresponding regions on the at least one auxiliary means adapter, and wherein (as to the remainder of claim 7) the auxiliary means fitting to the auxiliary means adapter each have an identical code in regions provided for a connection to the auxiliary means adapter.
	Baxter, III et al. teach the use of a medical device (20) comprising a component (116) having a visible unique code (502), and an auxiliary component (480) provided for use with the component having a visible unique code (484) corresponding to a corresponding region (i.e. region defining 502) on the component (see Figure 10, and column 10, lines 11-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Imai with wherein one or more of the base frame, the spatula holder, the spatula, the cheek holder adapter, and the cheek holder, in respective regions provided for the releasable connection to another one of the plurality of components, have a visible unique code that corresponds to corresponding regions on the other of the plurality of components, wherein each of the at least one auxiliary means, in a region provided for the releasable connection, has a visible code corresponding to corresponding regions on the at least one auxiliary means adapter, and wherein the auxiliary means fitting to the auxiliary means adapter each have an identical code in regions provided for a connection to the auxiliary means adapter in view of Baxter, III et al. in order to provide a well-known, obvious means for facilitating the correct orientation and connection between components of the system.
Regarding claim 9, Imai in view of Baxter, III et al. disclose the claimed invention except for wherein the system further comprises one or more additional auxiliary means having the same code as the at least one auxiliary means.

	Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (U.S. Patent Application Publication 2016/0331223) in view of Baxter, III et al. (U.S. Patent 9,724,092), as applied to claim 1 above, further in view of North et al. (U.S. Patent 9,517,333).
Imai in view of Baxter, III et al. disclose the claimed invention except for wherein (as to claim 2) the code is alphanumeric, wherein (as to claim 3) the code is single digit, wherein (as to claim 4) the code is color coded, and wherein (as to the remainder of claim 5) the two components each having two differently colored codes setting an orientation of each of the two components.
	North et al. teach the use of a component (82) of a system (70) having a visible unique code, wherein the code is capable of being alphanumeric, a single digit (see Figure 6), or different colors (see Figure 6, and column 8, line 57 – column 9, line 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Imai in view of Baxter, III et al. with wherein the code is alphanumeric, wherein the code is single digit, wherein the code is color coded, and wherein the two components each having two differently .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Imai (U.S. Patent Application Publication 2016/0331223) in view of Baxter, III et al. (U.S. Patent 9,724,092), as applied to claim 1 above, further in view of Weinstein et al. (U.S. Patent 9,339,176).
	Imai in view of Baxter, III et al. disclose the claimed invention except for wherein the system further comprises one or more additional spatulas having the same code as the spatula and additional cheek holders having the same code as the two cheek holders.
	Weinstein et al. teach the use of a kit comprising multiple spatulas (see Figure 1) having different sizes and capable of being used on opposing sides of the mouth (see Figure 1, and column 9, lines 43 – column 10, line 23). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Imai in view of Baxter, III et al. with wherein the system further comprises one or more additional spatulas having the same code as the spatula and additional cheek holders having the same code as the two cheek holders in order to provide alternative, well-known and obvious spatulas and cheek holders of various sizes and orientations to be used with the system.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (U.S. Patent Application Publication 2016/0331223) in view of Baxter, III et al. (U.S. Patent 9,724,092), as applied to claim 1 above, further in view of Rosenberg (U.S. Patent 7,887,483).
	Imai in view of Baxter, III et al. disclose the claimed invention except for wherein the at least one auxiliary means is selected from a group consisting of a light carrier, a tumor grasping forceps, a suction tube for liquids, and a smoke suction tube.
	Rosenberg teaches the use of a laryngopharyngoscope retractor system (10) comprising a plurality of components (see Figure 2) including at least one auxiliary means adapter (102), and at least one auxiliary means (100/101), wherein the at least one auxiliary means is a light carrier (101) (see Figure 2, and column 9, lines 7-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Imai in view of Baxter, III et al. with wherein the at least one auxiliary means is a light carrier in view of Rosenberg in order to provide a well-known, obvious means for providing light to a surgical area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775